Per Curiam:

It was error to sustain a demurrer to plaintiff’s evidence. According to the proof, defendant listed his farm with plaintiff for sale at an agreed price, and was to pay a commission when a purchaser was produced who was able and willing to buy upon the terms stated. The fact that the purchaser happened to be the partner of plaintiff and would be entitled to a share of the commission would constitute no defense in an action •to recover the commission.
The judgment is reversed , and a new trial ordered.